Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142842(65)                                                                                                          Justices




  KENNETH ADMIRE,
      Plaintiff-Appellee/
      Cross-Appellant,
                                                                    SC: 142842
  v                                                                 COA: 289080
                                                                    Ingham CC: 07-001752-NF
  AUTO-OWNERS INSURANCE COMPANY,
        Defendant-Appellant/
        Cross-Appellee.
  _______________________________________


         On order of the Chief Justice, the motion by the Coalition Protecting Auto No-
  Fault for leave to file a brief amicus curiae in this case is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2012                       _________________________________________
                                                                               Clerk